—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered May 6, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and the fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of to 9 years and 2 to 4 years, respectively, unanimously affirmed.
The court properly denied defendant’s belated request for a missing witness charge as to the driver of the police vehicle in which the defendant and the arresting officer were being transported to the precinct. Not only was the request untimely, but defendant even failed to identify which of the other two officers in the vehicle was the driver despite the fact that he had received copies of the memo book of both officers. Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.